Title: To James Madison from Anthony Terry, 22 October 1803 (Abstract)
From: Terry, Anthony
To: Madison, James


22 October 1803, Cádiz. Wrote last on 5 Oct. Learned from Preble “the pleasing News of the differences being settled between the U. S. & the Emperor of Morocco, on which I must sincerely congratulate you.” “You will have heard of the Sikness that has lately taken place in Malaga, which is reported to be the Black Vomit, the last accounts mentioned that it was mending as the number of Dead diminished daily; but thanks to the Almighty it has not spread out of Malaga, and in this part of the Country we enjoy the most perfect health, which you will please make publick that our trade may not suffer by ungrounded reports.” Adds in a postscript that government notes are at 39 and 40 percent.
 

   
   RC (DNA: RG 59, CD, Cadiz, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

